Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species of the method
A) determining microbial identities (claims 1-42),
B) determining microbial abundances (claims 1-42),
C) determining microbial identities and abundances (claims 1-42).
Species of clusters
D) comprise co-localized cells (claim 2),
E) clusters are microparticles (claim 19).
Species of determination
F) identities of microbes are determined by sequencing DNA (claims 3, 4, 36),
G) identities of microbes are determined by sequencing RNA (claims 3, 4, 36),
H) identities of microbes are determined by sequencing DNA and RNA (claims 3, 4, 36),
I) abundances of microbes are determined by sequencing DNA (claims 3, 4, 36),
J) abundances of microbes are determined by sequencing RNA (claims 3, 4, 36),
K) abundances of microbes are determined by sequencing DNA and RNA (claims 3, 4, 36),
L) identities and abundances of microbes are determined by sequencing DNA (claims 3, 4, 36),
M) identities and abundances of microbes are determined by sequencing RNA (claims 3, 4, 36),
N) identities and abundances of microbes are determined by sequencing DNA and RNA (claims 3, 4, 36).
O) identities of microbes are determined by analyzing proteins (claim 5),
P) identities of microbes are determined by analyzing polypeptides (claim 5),
Q) identities of microbes are determined by analyzing metabolites (claim 5),
R) identities of microbes are determined by analyzing proteins and polypeptides (claim 5),
S) identities of microbes are determined by analyzing proteins and metabolites (claim 5),
T) identities of microbes are determined by analyzing polypeptides and metabolites (claim 5),
U) abundances of microbes are determined by analyzing proteins (claim 5),
V) abundances of microbes are determined by analyzing polypeptides (claim 5),
W) abundances of microbes are determined by analyzing metabolites (claim 5),
X) abundances of microbes are determined by analyzing proteins and polypeptides (claim 5),
Y) abundances of microbes are determined by analyzing proteins and metabolites (claim 5),
Z) abundances of microbes are determined by analyzing polypeptides and metabolites (claim 5),
AA) identities and abundances of microbes are determined by analyzing proteins (claim 5),
AB) identities and abundances of microbes are determined by analyzing polypeptides (claim 5),
AC) identities and abundances of microbes are determined by analyzing metabolites (claim 5),
AD) identities and abundances of microbes are determined by analyzing proteins and polypeptides (claim 5),
AE) identities and abundances of microbes are determined by analyzing proteins and metabolites (claim 5),
AF) identities and abundances of microbes are determined by analyzing polypeptides and metabolites (claim 5).
Species of a matrix
AG) matrix comprises an acrylamide polymer (claims 7 and 8),
AH) comprises a plurality of 16S rRNA primers covalently linked to the matrix (claims 9 and 10),
AI) comprises a plurality of 16S rRNA primers linked to the matrix through photocleavable linkers (claims 9, 11 and 12),
AJ) droplet-based encapsulation with droplets comprising beads with 16S rRNA primers covalently linked to beads (claims 22-25, 28 and 29),
AK) droplet-based encapsulation with droplets comprising beads with 16S rRNA primers linked to beads through photocleavable linkers (claims 22-24, and 26-29),
AL) droplet-based encapsulation with emulsion droplets comprising molecular barcodes (claims 22, 30 and 31).
Species of further method steps
AM) further comprising step (d) processing the matrix by chemical means after step (a) (claim 13, 14),
AN) further comprising step (d) processing the matrix by chemicalmeans after step (b) (claim 13, 14),
AO) further comprising step (d) processing the matrix by enzymatic means after step (a) (claim 13, 14),
AP) further comprising step (d) processing the matrix by enzymatic means after step (b) (claim 13, 14),
AR) further comprising step (e) passing the clusters through a filter for size selection (claims 15-18),
AS) further comprising step (f) cleaving the plurality of 16S rRNA amplification primers from the matrix (claim 32),
AT) further comprising step (f) cleaving the plurality of 16S rRNA amplification primers from the beads (claim 32),
AU) further comprising step (f) cleaving the plurality of 16S rRNA amplification primers from the matrix and the beads (claim 32),
AV) further comprising step (g) degrading the matrix (claims 33 and 34),
AW) further comprising step (h) polymerase chain reaction (PCR) amplification (claim 35).
Species of a sample
AX) obtained from a nervous system (claims 37, 38),
AY) obtained from a pulmonary system (claims 37, 38),
AZ) obtained from a peripheral vascular system (claims 37, 38),
BA) obtained from a cardiovascular system (claims 37, 38),
BB) obtained from a gastrointestinal system (claims 37, 38),
BC) obtained from the brain (claims 37, 39),
BD) obtained from a lung (claims 37, 39),
BE) obtained from a bronchus (claims 37, 39),
BF) obtained from an alveolus (claims 37, 39),
BG) obtained from an artery (claims 37, 39),
BH) obtained from a vein (claims 37, 39),
BI) obtained from a heart (claims 37, 39),
BJ) obtained from an esophagus (claims 37, 39),
BK) obtained from a stomach (claims 37, 39),
BL) obtained from a small intestine (claims 37, 39),
BM) obtained from a large intestine (claims 37, 39),
BN) obtained from a tumor (claim 40),
BO) is a tumor sample (claim 40),
BP) is a soil sample (claim 41),
BR) is a gut sample (claim 41),
BS) is a biofilm sample (claim 41),
BT) is an environmental sample (claim 42).
The species are independent or distinct because the claims to the different species recite
the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of the sets of species detailed above, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Drawings
Objection to Color Drawings/Specification

MPEP 608.02, part VIII states:

Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111 unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ). 

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.     

Since the color petition of March 27, 2019 was not granted in the decision of March 04, 2021, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of March 27, 2019 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 12, 2021